     Case 2:18-cv-01424-APG-GWF Document 34 Filed 11/02/18 Page 1 of 7



1    Robert J. Drakulich, Esq. (SBN: 11954)
     Nicholas J. Drakulich, Esq. (SBN: 1407)
2    THE DRAKULICH FIRM, APLC
     245 E. Liberty St., Ste. 510
3    Reno, Nevada 89501
     Phone: (775) 322 - 0673
4    Fax: (775) 322 - 2459
     Email: rjd@draklaw.com
5    Email: njd@draklaw.com

6    Todd A. Walburg (Pro Hac Vice Pending)
     CUTTER LAW, P.C.
7    401 Watt Avenue
     Sacramento, CA 95864
8    Tel: (916) 290-9400
     Fax: (916) 588-9330
9    Email: twalburg@cutterlaw.com

10   Attorneys for Plaintiffs
     INGEBORG KLEIN and KARIN KLEIN
11
12                                UNITED STATES DISTRICT COURT

13                        DISTRICT OF NEVADA – LAS VEGAS DIVISION

14
15   INGEBORG KLEIN and KARIN KLEIN,
                                                        Case No. 2:18-cv-01424-APG-GWF
16                          Plaintiffs,
             v.
17                                                      JOINT PROPOSED DISCOVERY PLAN
     BAYER HEALTHCARE
18   PHARMACEUTICALS INC.; BAYER
     CORPORATION; BAYER HEALTHCARE                      (SPECIAL SCHEDULING REVIEW
19   LLC; BRACCO DIAGNOSTICS, INC.;                     REQUESTED)
     GUERBET LLC; MALLINKRODT INC.;
20   MALLINKRODT LLC; and LIEBEL-
     FLARSHEIM COMPANY LLC,
21
                            Defendants.
22
23          COMES NOW Plaintiffs Ingeborg Klein and Karin Klein (“Plaintiffs”) and Defendants
24   BAYER HEALTHCARE PHARMACEUTICALS INC.; BAYER CORPORATION; BAYER
25   HEALTHCARE         LLC;     BRACCO       DIAGNOSTICS,        INC.;    MALLINCKRODT   INC.;
26   MALLINCKRODT LLC; GUERBET LLC; and LIEBEL-FLARSHEIM COMPANY LLC
27   (collectively “Parties”) by and through their counsel of record and propose the following
28   scheduling order pursuant to Fed. R. Civ. P. 26(f) and Local Rule 26-1(a).
                                                 -1-
                                    JOINT PROPOSED DISCOVERY PLAN
     Case 2:18-cv-01424-APG-GWF Document 34 Filed 11/02/18 Page 2 of 7



1                                             INTRODUCTION
2            This is a product liability action against eight separate corporate defendants for products,
3    gadolinium-based contrast agents, that Plaintiffs allege to have caused personal injuries. With
4    multiple separate corporate defendants, different corporate departments within each defendant that
5    potentially have an involvement in the product at issue, complicated issues of science, regulatory
6    submissions, sales, marketing, and pharmacovigilance, as well as the likelihood of large quantities
7    of documents to be produced and reviewed, the period required for discovery will be somewhat
8    longer than a single defendant action.
9            Specially Appearing Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer
10   Corporation, and Bayer HealthCare LLC (collectively “Bayer”) have filed a Motion to Dismiss
11   Plaintiff’s Complaint in its entirety. Plaintiffs are agreeable to permit defendants to have their
12   motions resolved before commencing any discovery as such, the Parties request that the Court
13   hold all discovery obligations in abeyance until any and all Motions to Dismiss are resolved.
14
15                                      PROCEDURAL HISTORY
16           On August 1, 2018, Plaintiffs filed their complaint against Defendants Bayer HealthCare
17   Pharmaceuticals Inc., Bayer Corporation, Bayer HealthCare LLC, Bracco Diagnostics, Inc.,
18   Guerbet LLC, Mallinckrodt Inc., Mallinckrodt LLC, and Liebel-Flarsheim Company LLC.
19           Defendants Bayer HealthCare Pharmaceuticals Inc.; Bayer Corporation; Bayer HealthCare
20   LLC; Bracco Diagnostics, Inc.; Mallinckrodt Inc.; Mallinckrodt LLC; Guerbet LLC; and
21   Flarsheim Company LLC have been served with the complaint and summons.
22           On September 7, 2018, counsel for Bayer contacted counsel for Plaintiffs requesting a 30-
23   day extension to file its responsive pleading to the Complaint to which Plaintiffs agreed.
24           On September 19, 2018, Defendants Bracco Diagnostics, Inc., Mallinckrodt Inc., and
25   Mallinckrodt LLC filed their respective answers to the Complaint. Defendants Liebel-Flarsheim
26   Company LLC Guerbet LLC have an extension to answer and intend to file an answer to the
27   complaint by November 19, 2018 and have participated in this scheduling conference and
28   proposal.
                                                 -2-
                                    JOINT PROPOSED DISCOVERY PLAN
     Case 2:18-cv-01424-APG-GWF Document 34 Filed 11/02/18 Page 3 of 7



1            On October 19, 2018, Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer
2    Corporation, and Bayer HealthCare LLC filed a Motion to Dismiss Plaintiff’s Complaint.
3            On November 1, 2018, the parties held a discovery planning conference pursuant to FRCP
4    26(f) and Local Rule 26f-1. Included within these meets and confer efforts, Plaintiffs’ counsel
5    forwarded this proposed scheduling order for defendants consideration and potential stipulation.
6    The parties have agreed upon the proposals set forth herein.
7            On November 2, 2018, Plaintiffs response to Defendants Bayer HealthCare
8    Pharmaceuticals Inc., Bayer Corporation, and Bayer HealthCare LLC’s Motion to Dismiss is due.
9    In response to Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, and Bayer
10   HealthCare LLC’s Motion to Dismiss Plaintiffs plan on filing an opposition.
11
12                                        STAY OF DISCOVERY
13          The Parties request that the Court hold all discovery obligations in abeyance until any and
14   all Motions to Dismiss are resolved. When considering a request to stay discovery, "this court
15   must decide whether it is more just to speed the parties along in discovery and other proceedings
16   while a dispositive motion is pending, or whether it is more just to delay or limit discovery and
17   other proceedings to accomplish the inexpensive determination of the case." Tradebay, LLC v.
18   eBay, Inc., 278 F.R.D. 597, 603 (D. Nev. 2011). Particularly because Bayer’s pending motion
19   could result in a narrowing of issues, the parties to this action, or both, the Parties submit that it
20   will be best for the parties and the Court if discovery is stayed until any and all Motions to Dismiss
21   are resolved. In sum, the principles articulated in FRCP 1—justice, expediency, and efficiency—
22   support staying discovery while the motions to dismiss are pending.
23          The Parties propose the following as the Discovery Plan and Scheduling Order, including
24   the request to stay discovery pending resolution of the motions to dismiss before the district court.
25
26                                        PROPOSED SCHEDULE
27           1.      Discovery shall be held in abeyance until disposition of Defendants Bayer
28   HealthCare Pharmaceuticals Inc., Bayer Corporation, and Bayer HealthCare LLC’s Motion to
                                                 -3-
                                    JOINT PROPOSED DISCOVERY PLAN
     Case 2:18-cv-01424-APG-GWF Document 34 Filed 11/02/18 Page 4 of 7



1    Dismiss as well as the disposition of any motion to dismiss by Defendants Liebel-Flarsheim
2    Company LLC Guerbet LLC if they file such a motion.
3            2.      The Parties propose that within thirty (30) days after the Court enters an Order
4    ruling on all motions to dismiss, in the event any claim remains pending, the Parties shall submit a
5    joint pretrial discovery plan on all remaining discovery events, as well as a dispositive motion
6    briefing schedule. The Parties further agree to meet and confer to propose a stipulated protective
7    order regarding confidential information and an ESI protocol at that time.
8            3.      The Parties emphasize that numerous United States District Courts have recently
9    delayed discovery until after resolution of motions to dismiss in cases claiming injuries from
10   gadolinium-based contrast agents, the products that Plaintiffs in this action allege that they used.
11   See, e.g., Dkt. No. 55, Zelazny v. Bayer HealthCare Pharmaceuticals Inc. et al., No. 1:18-cv-
12   03246 (July 18, 2018) (“Discovery is stayed pending the resolution of the motions [to dismiss].”);
13   Dkt. No. 47, Goodell v. Bayer HealthCare Pharmaceuticals Inc. et al., No. 1:18-cv-10694 (July 3,
14   2018) (directing parties to “exchange initial disclosures” and “submit a joint pretrial discovery
15   plan” “[w]ithin thirty (30) days after the Court enters an Order ruling on Bayer’s Motion to
16   Dismiss”); Dkt. No. 65, McGrath v. Bayer HealthCare Pharmaceuticals Inc. et al., No. 1:18-cv-
17   02134 (July 11, 2018) (“The motion to stay [discovery] is granted.”).
18
19           DATED November 2, 2018.
20
     By: /s/ Robert J. Drakulich, Esq.
21   Robert J. Drakulich, Esq. (SBN: 11954)
     Nicholas J. Drakulich, Esq. (SBN: 1407)
22   THE DRAKULICH FIRM, APLC
     245 E. Liberty St., Ste. 510
23   Reno, Nevada 89501
     Phone: (775) 322 - 0673
24   Fax: (775) 322 - 2459
     Email: rjd@draklaw.com
25   Email: njd@draklaw.com

26   C. Brooks Cutter (Pro Hac Vice Applicant)
     Todd A. Walburg (Pro Hac Vice Applicant)
27   CUTTER LAW, P.C.
     401 Watt Avenue
28   Sacramento, CA 95864
     Tel: (916) 290-9400
                                                 -4-
                                    JOINT PROPOSED DISCOVERY PLAN
     Case 2:18-cv-01424-APG-GWF Document 34 Filed 11/02/18 Page 5 of 7


     Fax: (916) 588-9330
1    Email: twalburg@cutterlaw.com
     Email: bcutter@cutterlaw.com
2    Attorneys for Plaintiffs
3    By: /s/ Robert M. Charles, Jr. ___
     Robert M. Charles, Jr. (#6593)
4    J Christopher Jorgensen (#5382)
     LEWIS ROCA ROTHGERBER CHRISTIE LLP
5    3993 Howard Hughes Parkway, Suite 600
     Las Vegas, NV 89169
6    Telephone: (702) 949-8200
     rcharles@lrrc.com
7    cjorgensen@lrrc.com
8    Jennifer Greenblatt (pro hac vice application forthcoming)
     Edward Dumoulin (pro hac vice application forthcoming)
9    GOLDMAN ISMAIL TOMASELLI BRENNAN & BAUM LLP
     564 W. Randolph St., Suite 400
10   Chicago, IL 60661
     Telephone: (312) 681-6000
11   jgreenblatt@goldmanismail.com
     edumoulin@goldmanismail.com
12   	  
     Counsel for Specially Appearing Defendants Bayer
13   HealthCare Pharmaceuticals Inc., Bayer Corporation,
     and Bayer HealthCare LLC
14
15   By: /s/ Paul S. Penticuff_______________________
     Thomas N. Sterchi
16
     Paul S. Penticuff
17   BAKER STERCHI COWDEN & RICE, L.L.C.
     2400 Pershing Road, Suite 500
18   Kansas City, MO 64108
     Phone: 816-471-2121
19   Fax: 816-472-0288
20   sterchi@bscr-law.com
     penticuff@bscr-law.com
21
     Attorneys for Defendant Bracco Diagnostics, Inc
22
23   By_/s/ Joshua D. Cools________________________
     Joshua D. Cools (Nevada Bar #11941)
24   SNELL & WILMER L.L.P.
     3883 Howard Hughes Parkway, Suite 1100
25   Las Vegas, Nevada 89169
     Telephone: 702.784.5200
26   Facsimile: 702.784.5252
     jcools@swlaw.com
27
     Attorneys for Defendants
28   Mallinckrodt Inc. and Mallinckrodt LLC

                                               -5-
                                  JOINT PROPOSED DISCOVERY PLAN
     Case 2:18-cv-01424-APG-GWF Document 34 Filed 11/02/18 Page 6 of 7



1    By: _/s/ Jamie L. Kendall________________________
     Jamie L. Kendall (pro hac vice application forthcoming)
2
     Brad M. Welsh (pro hac vice application forthcoming)
3    THE KENDALL LAW FIRM PC
     1201 County Line Road – Suite G
4    Bryn Mawr, Pennsylvania 19010
     jkendall@tkfirm.com
5    bwelsh@tkfirm.com
6    Facsimile: 610.756.0202
     Telephone: 610.756.0200
7
     Attorneys for Defendants Guerbet, LLC and
8    Liebel-Flarsheim Company
9
10
11          IT IS SO ORDERED.

12
                    11-8-2018
            DATED: __________________            ______________________________________
13
14                                               UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20

21
22
23
24
25
26
27
28
                                               -6-
                                  JOINT PROPOSED DISCOVERY PLAN
